DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim(s)
Claims 1-20 have been examined. Claims 1, 4, 11, 18 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyon et al. (US. 20060064415A1 hereinafter Guyon) in view of Cox et al. (US. 20170286622A1 hereinafter Cox)

With respect to claim 1, Guyon teaches a system for generating lifestyle change recommendations based on biological extractions, the system comprising a computing device, the computing device designed and configured for: 
Receiving, a biological extraction pertaining to a user (‘415; Para 0040: By disclosure, Guyon describes to analyze biological data generated at multiple stages of investigation into biological functions, and further, to integrate the different kinds of data for novel diagnostic and prognostic determinations. For example, biological data obtained from clinical case information, such as diagnostic test data, family or genetic histories, prior or current medical treatments and the clinical outcomes of such activities, and published medical literature, can be utilized in the method and system of the present invention. Additionally, clinical samples such as diseased tissues or fluids, and normal tissues and fluids, and cell separations can provide biological data that can be utilized by the current invention)
generating, using a first machine-learning process, a plurality of lifestyle intervention combinations as a function of the biological extraction (‘415; Para 0038: measuring biological conditions of human, animals or other biological organisms including microorganisms, viruses, plants and other living organisms. The measurements may be made by any tests, assays or observations that are known to physicians, scientists, diagnosticians, or the like. Biological data may include, but is not limited to, clinical tests and observations, physical and chemical measurements, genomic determinations, proteomic determinations, drug levels, hormonal and immunological tests, neurochemical or neurophysical measurements, mineral and vitamin level determinations, genetic and familial histories, and other determinations that may give insight into the state of the individual or individuals that are undergoing testing. The term “data” is used interchangeably with “biological data”; Para 0046: using learning machines ); wherein generating the plurality of lifestyle combinations further comprises:
training a first machine-learning model using a first training data set and the first machine-learning process, wherein the first training data set includes entries correlating biological extraction data with lifestyle intervention combinations (‘415; Para 0046: Returning to FIG. 1, an exemplary method 100 continues at step 106, where the learning machine is trained using the pre-processed data. As is known in the art, a learning machine is trained by adjusting its operating parameters until a desirable training output is achieved. The determination of whether a training output is desirable may be accomplished either manually or automatically by comparing the training output to the known characteristics of the training data. A learning machine is considered to be trained when its training output is within a predetermined error threshold from the known characteristics of the training data); and 
utilizing the first machine-learning model to output the plurality of lifestyle intervention combinations using the biological extraction as an input (‘415; Abstract: The data mining platform comprises a plurality of system modules (500, 550), each formed from a plurality of components. Each module has an input data component (502, 552), a data analysis engine (504, 554) for processing the input data, an output data component (506, 556) for outputting the results of the data analysis, and a web server (510) to access and monitor the other modules within the unit and to provide communication to other units.)	; 
Guyon does not, but Cox teaches
assigning, using a second machine-learning process to each lifestyle intervention combination of the plurality of lifestyle intervention combinations, a degree of projected user adherence to the lifestyle intervention combination, wherein assigning the degree of projected user adherence  further comprises (‘622; Abstract: by disclosure, Cox describes the mechanisms receive patient information for a plurality of patients in the patient population and perform a machine learning operation to train a risk scoring algorithm for scoring a risk of adverse conditions for the patient population using the patient information. The mechanisms determine, for each patient in the patient population, a risk score based on an application of the risk scoring algorithm to patient information for the patient. The mechanisms classify each patient into a risk classification category, in a plurality of risk classifications categories, based on a risk score generated by the application of the risk scoring algorithm to the patient information for the patient. The mechanisms generate an output indicating membership of patients in the plurality of risk classification categories; Para 0034: further, Cox describes  a number of mechanisms of machine learning operation have been developed for assisting the patient and medical workers in handling their shared responsibilities including mechanisms for generating patient care plans based on the patient's medical condition, mechanisms for patient's to self-monitor their adherence to their own care plans,. That is, the patient must perform certain action on their own to provide self treatment for the illness in making different lifestyle choices as illustrated in Para 0033); and
using a second training data set and the second machine-learning process, wherein the second training data set includes entries correlating lifestyle intervention combinations with adherence data (‘622; Para 0044:correlate the information with patient care plan information, e.g., nutritional and caloric information may be correlated with the patient care plan, to generate patient care plan actions/tasks and/or recommendations for assisting the patient in adhering to the patient's personalized patient care plan. Similarly, other third-party lifestyle information sources may provide information for correlation with patient care plan actions/tasks including hours of operations, products/services provided, distance from the patient's locations,):  
selecting, from the plurality of lifestyle intervention combinations, a lifestyle intervention combination as a function of the degree of projected user adherence of the selected lifestyle intervention combination (‘622; Para 0015: FIG. 7 is a flowchart outlining an example operation for adjusting a personalized patient health care plan based on an evaluation of a patient's adherence to a prescribed personalized patient health care plan; Para 0051:the selection of patient care plan actions (i.e. patient actions and monitoring actions) is based on the general patient care plan goals, the general patient care plan actions to be performed, and the personalization of these general patient care plan actions to the specific lifestyle of the patient).
It would have been obvious to one of ordinary skill in the art before the effective filing of claim invention to modify the system of Guyon with the technique of using patient risk assessment based on Machine learning of health risks of patient populationas taught by Cox in order to provide the lifestyle intervention. 
Claim 11 is rejected as the same reason with claim 1.

With respect to claim 2, the combined art teaches the system of claim 1, Cox discloses wherein generating the plurality of lifestyle intervention combinations further comprises: receiving a description of at least a current disease state of the user; and generating the plurality of lifestyle intervention combinations as a function of the current disease state (‘622; Para 0234: disease). 
Claim 12 is rejected as the same reason with claim 2.

With respect to claim 3, the combined art teaches the system of claim 1, Cox \discloses wherein generating the plurality of lifestyle intervention combinations further comprises: identifying a negative lifestyle behavior of the user; and generating a plurality of lifestyle intervention combinations, wherein each lifestyle intervention combination alleviates the negative lifestyle behavior (‘622; Para 0033: eliminating habits and  consumption ofproducts that are detrimental to health, etc…). 
Claim 13 is rejected as the same reason with claim 3.

Claims 4-10, 14-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyon et al. (US. 20060064415A1 hereinafter Guyon) in view of Cox et al. (US. 20170286622A1 hereinafter Cox) and further in view of Kennedy et al. (US. 20080228820A1 hereinafter Kennedy) 

With respect to claim 4, the combined art does not teach, according to the system of claim 3, wherein identifying the negative lifestyle behavior further comprises: receiving a training set correlating biological extractions to negative lifestyle behaviors; generating negative behavior identifier model using a supervised machine-learning algorithm and the training set; producing a negative lifestyle behavior output from the negative behavior identifier model using the biological extraction; and identifying the negative lifestyle behavior as a function of the negative behavior output. 

However, Kennedy disloses the aforementioned features (‘820; Abstract: attribute profiles of query-attribute-positive individuals and query-attribute-negative individuals are compared, and combinations of pangenetic and non-pangenetic attributes that occur at a higher frequency in the group of query-attribute-positive individuals are identified and stored to generate a compilation of bioattribute combinations that co-associate with the query attribute; Para 0035: The desirability of being able to determine the complex combinations of attributes that predispose an individual to physical or behavioral disorders has clear implications for improving individualized diagnoses, choosing the most effective therapeutic regimens, making beneficial lifestyle changes that prevent disease and promote health, and reducing associated health care expenditures using self-training system as illustrated in Para 0249). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention modify compiling co-associating bioattributes of Kennedy into the system of Guyon/ Cox and the motivation is to provide a training set correlating biological extraction to negative lifestyle behavior.
Claim 14 is rejected as the same reason with claim 4.

With respect to claim 5, the combined art does not each, according to the system of claim 1, wherein assigning the degree of projected user adherence further comprises: providing a user inclination enumeration; determining, using a classifier, a distance from the user inclination enumeration to each lifestyle intervention combination of the plurality of lifestyle intervention combinations; and assigning the degree of projected user adherence using the distance. 
However, Kennedy disloses the aforementioned features (‘820; Para 0249: classifier based system. The Examiner notes that the use of n-tuple in Kennedy reference for classifier, training learning, distance construed as the enumeration in the specification). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention modify compiling co-associating bioattributes of Kennedy into the system of Gyuon/Cox and the motivation is to provide a training set correlating biological extraction to negative lifestyle behavior
Claim 15 is rejected as the same reason with claim 5.

With respect to claim 6, the combined art does not teach, according to the system of claim 5, wherein providing the user inclination enumeration further comprises: generating a default enumeration; displaying the default enumeration to the user; receiving a user command modifying the default enumeration; and deriving the user inclination enumeration using the default enumeration and the user command. 
However, Kennedy disloses the aforementioned features (‘820; Para 0160)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention modify compiling co-associating bioattributes of Kennedy into the system of Guyon/ Cox and the motivation is to provide the inclination enumeration with default enumeration
 
Claim 16 is rejected as the same reason with claim 6.

With respect to claim 7, the combined art teaches the system of claim 6 wherein generating the default enumeration further comprises: Kennedy discloses  receiving a training set correlating a cohort of individual information to individual user inclination enumerations; generating a set of user data regarding the user; and deriving the default enumeration from the training set as a function of the set of user data using a classification process (‘820; Para 0249). 
Claim 17 is rejected as the same reason with claim 7.

With respect to claim 8, the combined art does not teach, according to the system of claim 1, wherein assigning the degree of projected user adherence further comprises: receiving a training set correlating individual user inclination enumerations and lifestyle intervention combinations with adherence data; generating, using the training set, an adherence score for each lifestyle intervention combination of the plurality of lifestyle combinations as a function of a user inclination enumeration associated with the user: and assigning the degree of projected user adherence as a function of the adherence score. However, Kennedy discloses the aforementioned features (‘820; Para 0061)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention modify compiling co-associating bioattributes of Kennedy into the system of Guyon/Cox and the motivation is to provide the training set with adherence score. 
Claim 18 is rejected as the same reason with claim 8.

With respect to claim 9, the combined art does not teach, according to the system of claim 1, wherein assigning the degree of projected user adherence further comprises: receiving a training set correlating user data and lifestyle intervention combinations with adherence data; and generating, using the training set, an adherence score for each lifestyle intervention combination of the plurality of lifestyle combinations as a function of user data associated with the user: and assigning the degree of projected user adherence as a function of the adherence score. 
However, Kennedy discloses the aforementioned features (‘820; Para 0061) . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention modify compiling co-associating bioattributes of Kennedy into the system of Guyon/Cox and the motivation is to provide the training set with adherence score. 

Claim 19 is rejected as the same reason with claim 9.

With respect to claim 10, the combined art does not teach, according to the system of claim 1, wherein the computing device is further configured to: receive a user belief proscription; identify a lifestyle intervention combination of the plurality of lifestyle intervention combinations that conflicts with the user belief proscription; and eliminate the identified lifestyle intervention combination from the plurality of lifestyle intervention combinations. 
However, Kennedy discloses the aforementioned features (‘820; Para 0249). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention modify compiling co-associating bioattributes of Kennedy into the system of Guyon/Cox and the motivation is to identify a lifestyle intervention combination of the plurality of lifestyle intervention combinations
Claim 20 is rejected as the same reason with claim 10

Response to Arguments 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686